Citation Nr: 1742472	
Decision Date: 09/26/17    Archive Date: 10/04/17

DOCKET NO.  14-00 646	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

R. Scarduzio, Associate Counsel







INTRODUCTION

The Veteran served on active duty from December 1965 to February 1969.  

This matter comes before the Board of Veterans' Appeals (Board) from a January 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO). 

The claim was previously before the Board in June 2015 where it was reopened upon submission of new and material evidence and remanded for additional development.  

The claim is once again remanded to the RO.


REMAND

In a July 2016 VA Form 9, the Veteran requested a hearing before the Board by live videoconference.  Accordingly, a remand is necessary to schedule this hearing.

Accordingly, this matter is hereby REMANDED for the following action:
		
      The RO should schedule the Veteran for a videoconference hearing 
      before a member of the Board.  Thereafter, the claim should be 
      returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 





	(CONTINUED ON NEXT PAGE)
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





____________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


